DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 22 March 2021 has been entered in full.  Claims 1-35, 44 are canceled.  Claims 50-56 remain withdrawn from consideration.  Claims 36-43 and 45-49 are under examination.

Withdrawn Objections And/Or Rejections 
	The objection to the drawings for informalities as set forth at pp. 2-3 of the previous Office action (mailed 22 September 2020) is withdrawn in view of the replacement drawing received 22 March 2021, which has been approved.
The rejection of claims 40 and 44 under 35 U.S.C. 112(b) as set forth at pp. 4-5 of the previous Office action (mailed 22 September 2020) is withdrawn in view of the amended and canceled claims (received with the amendment of 22 March 2021).
The rejection of claims 36-49 under 35 U.S.C. 112(a) regarding written description as set forth at pp. 5-10 of the previous Office action (mailed 22 September 2020) is withdrawn in view of the amended and canceled claims (received with the amendment of 22 March 2021).
The rejection of claims 36-49 under 35 U.S.C. 112(a) regarding scope of enablement as set forth at pp. 10-16 of the previous Office action (mailed 22 September 2020) is withdrawn in view of the amended and canceled claims (received with the amendment of 22 March 2021).
withdrawn in view of the amended claims (received with the amendment of 22 March 2021).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim 37 was rejected under 35 U.S.C. 112(d) at pp. 3-4 of the previous Office action (mailed 22 September 2020).  The claim has been amended.  However, the claim still fails to further limit the claim from which it depends.  Specifically, claim 37 depends from independent claim 36. Both are directed to antibodies and reference the same 
	Applicant argues (pp. 9-10, remarks received 22 March 2021) that the skilled artisan would interpret the phrase “of” as defining each CDR as being the specified amino acid sequence rather than comprising the amino acid sequence.  This has been fully considered but is not found to be persuasive.  The term “of” is broadly and reasonably interpreted as open claim language in the absence of any definition clearly limiting the term to closed claim language.  For example, the phrase “consisting essentially of” also uses the word “of” but allows for limited additional elements dependent upon the facts of the application in which it is used.  It is suggested that Applicant consider amending claim 37 to recite “consisting of” rather than simply “of” since the courts have long determined that such is clearly closed claim language.

Rejoinder
Claim 36 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 50-56, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 24 February 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 50-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of increasing appetite, decreasing weight loss, or treating cachexia in a subject suffering from a GDF15-associated disorder associated with decreased appetite, excessive weight loss, or cachexia, does not reasonably provide enablement for methods of treating any GDF15-associated disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
In the instant case, the claimed invention is broadly directed to methods of treating or preventing any GDF15-associated disorder, said method comprising administering to a subject in need thereof an effective amount of an anti- GDF15 antibody defined by allowable claim 36.  The claims are extremely broad with respect to the patient population, which encompasses any subject, since all subjects (including asymptomatic, healthy subjects) are in need of prophylactic treatment prevention of any and all diseases.  Also, the specification indicates that a “GDF15-associated disorder” is 
The nature of the invention is complex and unpredictable, as it involves the effects of biological molecules on healthy and diseased physiological systems.  .As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
The amount of detailed guidance and working examples provided in the specification are of a far more limited scope than that of the claims.  For example, antibodies commensurate in scope with what is claimed in allowable claim 36 were shown to increase food intake and body weight in a mouse anorexia model.  Detailed guidance is provided regarding treating other diseases characterized with cachexia, decreased appetite or food intake, or excessive weight loss.  However, such is commensurate with only a subgenus of what is broadly and reasonably interpreted as including “a GDF15-associated disorder” characterized by excessive GDF15 levels.
Regarding the state of the art, research has determined that a correlation between a biomarker and a disease state does not mean that the biomarker is a drug supra, p. 74, Discussion section) and WO 2010/048670 A1 (St. Vincent’s Hospital Sydney Ltd.; published 06 May 2010).  However, it was also hypothesized that GDF15 expression was elevated in response to the kidney condition as a way for the body to attempt to protect its tissues, and evidence of such has been reported.  See Abulizi et al. (2017, Sci. Rep. 7(1):1037; pp. 1-10); Zimmers et al. (2005, Shock 23(6):543-548; and Mazagova et al. (2013, Am. J. Physiol. Renal Physiol. 305:F1249-F1264).  
Due to the large quantity of experimentation necessary to determine which diseases other than those characterized by decreased appetite, excessive weight loss, or cachexia; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the contradictory state of the prior art; the unpredictability of the effects of .  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 50-56 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 50-56 recite an antibody or fragment thereof according to claim 36.  Claim 36 is directed to an antibody or an antigen-binding fragment thereof.  Since claims 50-56 recite any fragment, and not an antigen-binding fragment, they can be broadly and reasonably interpreted as including fragments other than antigen-binding fragments, thus improperly broadening the scope of claim 36.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  It is respectfully suggested that Applicant consider amending claims 50-56 to refer to the antibody or antigen-binding fragment thereof according to claim 36.
Conclusion
Claims 37 and 50-56 are not allowed.  Claims 36, 38-43, and 45-49 are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
02 April 2021